DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities: “Advanced Driver Assistance System” should go before “ADAS”. Appropriate correction is required.
	Claim 1 recites “…wherein the vehicle calibration assistance structure includes a first surface which has a first combination of predetermined graphical feature and which is connectable with the support structure…” should be change to “…wherein the vehicle calibration assistance structure includes a first surface the first surface 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited “…a first surface…which is connectable with the support structure…”. It is not clear whether the the first surface is connected to the support structure or not.
	Claim 1 also recites “…wherein the vehicle calibration assistance structure comprises a flexible panel roller assembly operatively connected to the support structure and including a roller and a flexible target panel…”. It is not clear “a roller and a flexible target panel” is included in the flexible panel roller assembly or the support structure. 
	Claim 1 recites “… wherein the flexible target panel defines the first surface and is movable from a rolled-up configuration…” It is not clear what is movable from a rolled-up configuration: the flexible target panel or the first surface.
Claim 1 recites “… wherein the flexible target panel defines the first surface and is movable from a rolled-up configuration, in which it is wound round the roller, to an unrolled configuration, in which it is at least partly unwound from the roller to dispose the first surface at the operating position.”. It is not clear what “in which” and “it is” refer to. 
Claims 2-13 are also affected.
Claim 14 recites “is movable from a rolled-up configuration, in which it is wound round the roller, to an unrolled configuration, in which it is at least partly unwound 34 from the roller to dispose the first surface at the operating position.” It is not clear what is “movable from a rolled-up configuration”. It is also not clear what “in which” and “it is” refer to.
Claim 15 is also affected.
Claim 16 recites “…and including a first surface which as a first combination of predetermined graphical feature”. It is not clear what is including a first surface.	Claim 16 also recites “…- unrolling the flexible target panel from a rolled-up configuration where it is wound round the roller to an unrolled configuration, in which the first surface is disposed so it faces towards the service area and the ADAS sensor of the vehicle can view the combination of predetermined graphical features.” It is not clear what it is and in which refer to. 
Claim 17-20 are also affected.

Allowable Subject Matter
Claims 1-20 are allowed over prior arts.
Nee (US 11403891) teaches a vehicle sensor calibration apparatus includes turntable platform (e.g. figures 4, 6) and target surface with different pattern (e.g. see figure 4, figure 5). 
Singh (US 11391826) teaches a calibration system for calibrating a LIDAR sensing system of vehicle (e.g. abstract), wherein the calibration system is shown in figure 3.
WO 2014/053485 teach a roller blind assembly comprising a roller from a flexible sheet material (e.g. abstract). 

The Prior Arts do not teach or suggest the sensor calibration apparatus as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484